Citation Nr: 1700429	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1946 to August 1949, March 1955 to December 1958, and December 1963 to March 1974.  The Veteran died in June 2010.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death is related to service in Vietnam.  In December 2011, she submitted a copy of a personnel record indicating that the Veteran volunteered for Vietnam duty in November 1967.  The record includes a March 2011 finding from the National Personnel Records Center that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The record does not include the Veteran's service personnel records.  The Board finds the record would be aided by their inclusion, particularly those associated with the Veteran's final period of Navy service from December 1963 to March 1974.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to determine the dates and location(s) of the Veteran's reported service in Southwest Asia, including obtaining the Veteran's service personnel records. 

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




